Title: From George Washington to James McHenry, 17 October 1782
From: Washington, George
To: McHenry, James


                  
                     My dear Sir,
                     Verplanks point Octr 17th 1782.
                  
                  In a visit to the Post of Dobb’s Ferry last Saturday, I accidentally met with Majr Lynch at that place, & received from him your letter of the 30th Ulto.
                  In a time like this, of general uncertainty with respect to the designs of the British Court, it is not at all wonderful to find men enquiring at every Corner for News—The North sends to the South, and the South to the North, to obtain it.  But at present, all I believe are equally ignorant.  My opinion of the matter is, that you could learn nothing decisive from the Cabinet itself.  I have long thought, and still think, they are trying the Chapter of Accidents; and the good or ill success alone of this Campaign, will fix their Councils.  If they can obtain any advantages at Sea, or in the Indies—East or West, no matter where—I am of opinion they will continue the War—If their Affairs on the other hand stand still, or continue to retrograde, their Stomachs will come to, & Peace, will be seriously thought of.
                  From a letter I had from the Marqs De la Fayette of the 29th of June, nothing more could be collected than that doubts & darkness prevailed—that the business of Mr Greenville, seemed to be that of procrastination—In a word, that nothing was fixed; and that the cause of this stay was to see matters in such a train as to find the way clear, before he left France.  In New Yk they are as impatient as us for News—expecting the August Packet will remove all doubts; but herein they will be mistaken—later accts than the Packet can bring, leave the Negotiations at Paris in as doubtful a State as ever—A Letter which I have just received from Boston gives me the inclosed as an extract of a Letter from Mr Adams of the 20 of Augt from the Hague.  The Boston Gazette says, that the Combined Fleets had left the Channel, and that the Jamaica Fleet got in four days afterwards—It also gives an Acct of an Action in the East Indies between the French & British Fleets, in which, after a hard fought action, they say victory inclined to the latter, but that the Ships of Admiral Hughes were so much damaged he could not pursue. this is such an acknowledgment (for a British acct) as to leave little to be apprehended from it.
                  You will recollect the opinion I gave you upon the receipt of Carletons letter of the 2d of August to me—subsequent events, as far as they have come to my knowledge prove it was well founded, & I wish future ones may not evince that to gain time, was all that the British Ministry had in view—The impolicy therefore of suffering ourselves to be lulled by expectations of Peace, because we wish it, & because it is the Interest of G. Britain to hold up the ideas of it, will, more than probably, prove the ruin of our cause, & the disbanding of the Army; for it should seem from the conduct the States are pursuing—that they do not conceive it necessary for the Army to receive any thing but hard knocks—to give them pay, is a matter which has long been out of the question; and we were upon the point of trying how we could live without Subsistence (as the Superintendant was no longer able to fulfil his Contract with the Victualers of the Army, & they relinquish it) when fortunately for us we met with Gentlemen, who, for an advanced price ⅌ Ration, has saved us from Starvation, or disbandment by giving a credit—Our horses, have long been without every thing which their own thriftiness could not procure.
                  Let any Man who will allow reason fair play, ask himself what must be the inevitable consequence of such policy.  Have not Military Men the same feelings of those in the Civil line?  Why then should one set receive the constant wages of Service, and the other be continually without them? do the former deserve less for their watchings and toil—for enduring heat & cold—for standing in Sunshine & in rain—for the dangers they are continually exposed to for the sake of their Country; by which means the Man in Civil life sits quiet under his own Vine & Fig tree—solacing himself in all the comforts—pleasures—& enjoyments of life, free & unrestrained? let impartiality answr the questn.
                  These are matters worthy of serious consideration.  The patience, the fortitude, the long, & great sufferings of this Army is unexampled in history; but there is an end to all things, & I fear we are very near one to this.  Which, more than probably, will oblige me to stick very close to my flock this Winter, & try like a careful physicion, to prevent, if possible, the disorder’s getting to an incurable height.  I am Yr very Obedt & Affecte Servt
                  
                     Go: Washington
                  
                  
                     P.S.  I have this moment received a Letter from the Marqs De Vaudruil informg me, that a Vessel just arrived from Cadiz, wch place she left the 24th of Augt brings advice that the day following was fixed upon for a genl assault of the Works at Gibralter, by the combined force of F. & Spn.
                  
                  
               
   as this is a private letter, Mr. Adams’s name had better be withheld.
